DETAILED ACTION
Claims 1-9, 12-16, and 18-19 were rejected in the Office Action mailed 10/29/2020. 
Applicant filed a response and added new claims 20-21 on 01/29/2021. 
Claims 1-9, 12-16, and 18-21 are pending. 
Claims 1-9, 12-16, and 18-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation, “the through-holes that are formed at the ultrasonic wave treated sites are formed by an increase in intensity of the vibration energy at the time of the ultrasonic welding bonding” in lines 1-3. The specification states in paragraph [0068] “the vibration energy may be more intensively applied to sites where the through-hole are to be formed at the time of bonding in the region C”, however does not explicitly state the intensity of the vibration energy increases. Furthermore, the ultrasonic welding bonding process is described in paragraph [0077] of the specification, wherein the output intensity appears to remain the same at 1,800 W (i.e., no increase). Therefore, there is no support in the specification to recite this limitation regarding an increase in vibration energy intensity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson (US 2015/0297423), taken in view of evidence provided by Yousif (US 2007/0003725).
Regarding claims 1 and 21
Nelson teaches a laminate that is made breathable by an ultrasonic bonding process for a disposable absorbent article (Nelson, title; abstract). 
Nelson teaches the laminate 24 is formed by attaching a liquid impermeable and non-self-adhering elastomeric film 110 (i.e., elastomer layer) to a nonwoven facing sheet 114 (i.e., layer adjacent thereto) and bonding the facing sheet 114 and elastomeric film 110 together by ultrasonically-generated bonds at spaced apart sites 115, thereby forming breathable apertures 120 through the carrier sheet which laminate the carrier and facing sheet together at the spaced apart sites 116 (i.e., elastomer layer and the layer adjacent thereto are directly laminated) (Nelson, [0052]; FIG. 3-4). 
Nelson teaches ultrasonic bonding process creates a bond region 122 where the material form the facing sheet 114 and elastomeric film 110 mix together to form a bond (i.e., directly fused and bonded to each other by ultrasonic welding bonding), wherein the ultrasonic bonding process may be configured such that it generates a through passage 120 generally within the confines of the bond region 122 in order to provide for the passage of water vapor 118 and give breathability to the laminate 24 (Nelson, [0053]; FIG. 3-4). 
Nelson does not describe the method of ultrasonic bonding. In view of evidence provided by Yousif, ultrasonic bonds are formed by an ultrasonic welding process using the vibrational energy of ultrasonic waves to bond a laminate (Yousif, [0003-0005]). Therefore, it is clear the region C of the laminate of Nelson includes ultrasonic wave treated sites in which a vibration energy is applied to the laminate. 
Given Nelson teaches the laminate is formed of a breathable cloth-like elastic nonwoven laminar fabric (Nelson, [0052]) given the laminate is used in a stretch breathable protective absorbent article (Nelson, title), and given the laminate is substantially formed by the same material and method of making as presently claimed, it is clear the laminate is stretchable. 

Furthermore, as shown in FIG. 3 and 4, it is clear the laminate includes a region C having through passages/breathable apertures 120 (i.e., through-holes). 

    PNG
    media_image1.png
    481
    825
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    651
    988
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Nelson (US 2015/0297423), as applied in claim 1 above.
Regarding claim 20
Although Nelson does not explicitly teach the through-holes are formed by an increase in intensity of the vibration energy at the time of ultrasonic welding bonding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nelson meets the requirements of the claimed product (i.e., through-holes formed at the ultrasonic wave treated site by ultrasonically bonding the laminate), Nelson clearly meets the requirements of the present claim.

Claims 1-9, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Azukizawa et al. (WO 2015008595) (Azukizawa) in view of Takeuchi (US 2018/0015709), or in the alterative, in view of Baeck (WO 2012036600).


Regarding claims 1, 12, and 18 
Azukizawa teaches a stretchable laminate comprising an elastomer layer and a non-woven fabric layer arranged on at least one side of the elastomer layer (Azukizawa, abstract), wherein the elastomer layer and the non-woven fabric layer are directly laminated (Azukizawa, [0046]). 
Azukizawa teaches in order to produce the stretchable laminate, when the elastomer layer and the non-woven fabric layer are directly laminated with each other, the elastomer layer and the non-woven fabric layer need to bond to each other, using a method of ultrasonic welding (Azukizawa, [0046]; FIG.1-2). As FIG.1 and 2 show, the elastomer layer and the non-woven fabric layer are directed adjacent to each other and given they are bonded, it is clear the layers are directly fused and bonded to each other. 

Azukizawa does not explicitly teach the stretchable laminate having a region C having through-holes or a region A free of through-holes and a region B free of through-holes in end regions. 

With respect to the difference, Takeuchi teaches a stretchable sheet having air permeability due to the presence of through-holes, for an absorbent article such as a diaper, including a resilient (elastomer) film interposed between a first sheet layer and a second sheet layer (Takeuchi, abstract; [0033]; [0064]; [0116]), wherein the first and second sheet layer include a nonwoven fabric (Takeuchi, [0065]). 

 Takeuchi teaches through-holes 31 are formed around each of the bond portion 40 by selecting a relationship between the resilient film, the ultrasonic fusion energy to be applied to the resilient film, and the stretch rate of the resilient film in manufacturing the stretchable sheet (Takeuchi, [0100-0101]; FIG. 8). As shown in FIG. 8 of Takeuchi, through-holes 31 are formed around each of the bond portion 40 (Takeuchi, [0100]). Given the bond portions are formed by ultrasonic bonding, it is clear the through-holes 31 are formed at ultrasonic wave treated sites. 
As shown in annotated FIG. 8 of Takeuchi below, the portion to the right and left of the region C corresponds to a region free of through-holes. Therefore, the edges of the stretchable laminate would corresponds to a region A free of a through-hole in one end portion thereof and a region B free of a through-hole in another end portion thereof, wherein the portion in-between corresponds to a region C containing through-holes. 

    PNG
    media_image3.png
    612
    1016
    media_image3.png
    Greyscale

Further, given ultrasonic bonding forms the bond portion 40, it is clear the region C includes ultrasonic wave treated sites in which a vibration energy is applied to the stretchable laminate. It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
As Takeuchi expressly teaches, the formation of through-holes has the advantage of securing air permeability (Takeuchi, [0032]; abstract; [0100]), which is useful for an exterior sheet of a disposable diaper as there is a problem that stuffiness occurs due to no air permeability in a nonporous stretchable sheet (Takeuchi, [0005]). 

In light of the motivation of forming through-holes as provided by Takeuchi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a relationship between the elastomer layer, the ultrasonic fusion energy to be applied to the elastomer layer, and the stretch rate of the elastomer layer in manufacturing of the laminate of Azukizawa such that through-holes form at the bond sites, in order to secure air permeability, and thereby arrive at the claimed invention. 

In the alternative, with respect to the difference, Baeck teaches an elastic laminate material 20 comprising at least one elastic film layer and at least one fibrous nonwoven layer for use in absorbent articles (Baeck, pg. 4 line 32 – pg. 5 line 4), wherein the layers are bonded together using ultrasonic bonding (i.e., ultrasonic welding bonding) in a bonding pattern comprising a plurality of bonding elements 10 in which said elastic film and said nonwoven are fused together (Baeck, pg. 5 lines 6-14). 
Baeck teaches the bonding pattern comprises a plurality of discrete bonding areas 11, wherein each bonding area 11 comprises a plurality of bonding elements 10, wherein each bonding area is separated from neighboring bonding areas by unbonded areas, said unbonded areas forming bands 12 (Baeck, pg. 5 lines 24-27; pg. 6 lines 17-20 and 25-26; FIG. 2). 
Baeck further teaches the bonding pattern comprises at least two different types of bonding elements, 10a and 10b (Baeck, pg. 8 lines 4-6), wherein apertures 13 (i.e., through-holes) are formed in the elastic film in close vicinity of at least some of the first type of bonding elements 10a (Baeck, pg. 9 lines 29-30; FIG. 4).  As shown in FIG. 4 of Baeck, it is clear the apertures (i.e., through-holes) are formed at the ultrasonic wave treated sites. 
As shown in annotated FIG. 2 of Baeck, the edges to the right and left of the elastic laminate material would corresponds to a region A free of a through-hole in one end portion 

    PNG
    media_image4.png
    448
    426
    media_image4.png
    Greyscale

Further, given ultrasonic bonding is used to form the bonding areas 11, it is clear the region C  includes ultrasonic wave treated sites in which a vibration energy is applied to the stretchable laminate (Baeck, pg. 5 lines 5-14 and 24-25). It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

As Baeck expressly teaches, the laminate will adapt to the contours of the wearer and follow the movements of the wearer, since the unbonded areas extending in at least two main directions have an elasticity that are not restricted by bonding elements, wherein the laminate is especially adapted for use in an elastic pant diaper having an elastic laminate extending over the belly area and/or the hip area, in which the movement of the wearer need to be followed by expansion and retraction of the elastic laminate in different directions (Baeck, pg. 7 line 30 – pg. 8 line 2). 
As Baeck expressly teaches, apertures render the elastic laminate breathable (Baeck, pg. 10 line 3). 
Baeck and Azukizawa are analogous art as they are both drawn to elastic laminates laminated by ultrasonic bonding for use in diapers. 
In light of the motivation of using the bonding pattern as provided by Baeck, it therefore would have been obvious to one of ordinary skill in the art to use the bonding pattern, including the apertures, in the stretchable laminate of Azukizawa, in order to ensure improved comfort, fit, elastic properties and aesthetical impression, ensure the laminate will adapt to the contours of the wearer and follow the movements of the wearer of a diaper product, and ensure the laminate is breathable, and thereby arrive at the claimed invention. 

Regarding claim 2, Azukizawa further teaches examples of a stretchable laminate comprising an olefin-based elastic film and a polypropylene non-woven fabric (i.e., they both contain polyolefin material, i.e., the same category of material) (Azukizawa, [0067-0089]). 



Regarding claims 5 and 6 Azukizawa further teaches the elastomer layer most preferably has a thickness of 100 μm to 30 μm (Azukizawa, [0039]). 

Regarding claims 7-9, Azukizawa further teaches the elastomer includes α-olefin-based elastomer selected from an ethylene-based elastomer, a propylene-based elastomer, and a 1-butene-based elastomer (Azukizawa, [0008]; [0011-0012]; claims 2, 5, and 6). 

Regarding claim 13, Azukizawa further teaches examples where the non-woven fabric layer comprises polypropylene (Azukizawa, [0068]; [0071]; [0074]; [0077]).

Regarding claim 14-16, Azukizawa further teaches examples where the non-woven fabric layer has a basis weight of 24 gsm (Azukizawa, [0068]; [0071]; [0074]; [0077]). 

Regarding claim 19, Azukizawa further teaches the stretchable laminate may be used in any appropriate article (Azukizawa, [0115]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Azukizawa et al. (WO 2015008595) (Azukizawa) in view of Takeuchi (US 2018/0015709), as applied in claim 1 above.

Regarding claim 20, Takeuchi further teaches the formation of through-holes is done by selecting a relationship between the resilient film, the ultrasonic fusion energy to be applied to the resilient film, and the stretch rate of the resilient film in manufacturing the stretchable sheet (Takeuchi, [0100]). 
Although Azukizawa in view of Takeuchi does not explicitly teach the through-holes are formed by an increase in intensity of the vibration energy at the time of ultrasonic welding bonding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Azukizawa in view of Takeuchi meets the requirements of the claimed product (i.e., through-holes formed at the ultrasonic wave treated site and ultrasonic fusion energy contributes to the formation of the through-holes), Azukizawa in view of Takeuchi clearly meets the requirements of the present claim.

Claims 1-6, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2008/0003910) (Hughes) in view of Takeuchi (US 2018/0015709), or in the alterative, in view of Baeck (WO 2012036600).
Regarding claims 1, 12, and 18 
Hughes teaches a nonwoven composite that exhibits latent elastic properties comprising an elastomer film (Hughes, abstract), wherein the elastic film is laminated to one or more nonwoven web materials to form a composite that is elastic (i.e., the laminate is a stretchable laminate) (Hughes, [0049]; [0005]; claim 20). 
Hughes further teaches the elastic film and nonwoven web are directly laminated together, wherein the elastic film and nonwoven web are bonded through ultrasonic bonding (i.e., ultrasonic welding bonding) (Hughes, [0059-0060]; FIG.1). 
Given that Hughes discloses the nonwoven composite that overlaps the presently claimed stretchable laminate, including ultrasonic bonding the elastic film and nonwoven web, it therefore would be obvious to one of ordinary skill in the art, to use the ultrasonic bonding to bond elastic film and nonwoven web, which is both disclosed by Hughes and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Given Hughes teaches the elastic film and nonwoven web are directly laminated and bonded by ultrasonic bonding, it is clear the elastic film and nonwoven web are directly fused and bonded to each other by ultrasonic welding bonding. 
Hughes further teaches the elastic film itself or the entire elastic composite is aperture or perforated (i.e., through-holes) to provide a composite capable of allowing the passage of vapors of gases (Hughes, [0043]). 

Hughes does not explicitly teach the through-holes are formed at the ultrasonic wave treated sites or the nonwoven composite having a region A free of through-holes and a region B free of through-holes in end regions and region C in-between having through-holes. 

With respect to the difference, Takeuchi teaches a stretchable sheet having air permeability due to the presence of through-holes, for an absorbent article such as a diaper, 
Takeuchi teaches the first sheet layer 21, the resilient film 30, and the second sheet layer 22 are joined together by ultrasonic bonding, wherein ultrasonic bonding includes an ultrasonic fusion energy (i.e., vibration energy) applied by a thermal fusion device from an outside of the first sheet layer and an outside of the second sheet layer to a number of joint regions with intervals, in a state where the resilient film has been interposed in the stretched state between the first sheet layer and the second sheet layer (Takeuchi, [0067]; FIG. 9; abstract; [0012]). 
 Takeuchi teaches through-holes 31 are formed around each of the bond portion 40 by selecting a relationship between the resilient film, the ultrasonic fusion energy to be applied to the resilient film, and the stretch rate of the resilient film in manufacturing the stretchable sheet (Takeuchi, [0100-0101]; FIG. 8). As shown in FIG. 8 of Takeuchi, through-holes 31 are formed around each of the bond portion 40 (Takeuchi, [0100]). Given the bond portions are formed by ultrasonic bonding, it is clear the through-holes 31 are formed at ultrasonic wave treated sites. 
As shown in annotated FIG. 8 of Takeuchi below, the portion to the right and left of the region C corresponds to a region free of through-holes. Therefore, the edges of the stretchable laminate would corresponds to a region A free of a through-hole in one end portion thereof and a region B free of a through-hole in another end portion thereof, wherein the portion in-between corresponds to a region C containing through-holes. 

    PNG
    media_image3.png
    612
    1016
    media_image3.png
    Greyscale

Further, given ultrasonic bonding forms the bond portion 40, it is clear the region C includes ultrasonic wave treated sites in which a vibration energy is applied to the stretchable laminate. It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
As Takeuchi expressly teaches, the formation of through-holes has the advantage of securing air permeability (Takeuchi, [0032]; abstract; [0100]), which is useful for an exterior sheet of a disposable diaper as there is a problem that stuffiness occurs due to no air permeability in a nonporous stretchable sheet (Takeuchi, [0005]). 

In light of the motivation of forming through-holes as provided by Takeuchi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ultrasonic bonding to directly bond and fuse the elastic film and nonwoven webs of Hughes such that through-holes are formed, in order to secure air permeability, and thereby arrive at the claimed invention. 

In the alternative, with respect to the difference, Baeck teaches an elastic laminate material 20 comprising at least one elastic film layer and at least one fibrous nonwoven layer for use in absorbent articles (Baeck, pg. 4 line 32 – pg. 5 line 4), wherein the layers are bonded together using ultrasonic bonding (i.e., ultrasonic welding bonding) in a bonding pattern comprising a plurality of bonding elements 10 in which said elastic film and said nonwoven are fused together (Baeck, pg. 5 lines 6-14). 
Baeck teaches the bonding pattern comprises a plurality of discrete bonding areas 11, wherein each bonding area 11 comprises a plurality of bonding elements 10, wherein each bonding area is separated from neighboring bonding areas by unbonded areas, said unbonded areas forming bands 12 (Baeck, pg. 5 lines 24-27; pg. 6 lines 17-20 and 25-26; FIG. 2). 
Baeck further teaches the bonding pattern comprises at least two different types of bonding elements, 10a and 10b (Baeck, pg. 8 lines 4-6), wherein apertures 13 (i.e., through-holes) are formed in the elastic film in close vicinity of at least some of the first type of bonding elements 10a (Baeck, pg. 9 lines 29-30; FIG. 4).  As shown in FIG. 4 of Baeck, it is clear the apertures (i.e., through-holes) are formed at the ultrasonic wave treated sites. 
As shown in annotated FIG. 2 of Baeck, the edges to the right and left of the elastic laminate material would corresponds to a region A free of a through-hole in one end portion 

    PNG
    media_image4.png
    448
    426
    media_image4.png
    Greyscale

Further, given ultrasonic bonding is used to form the bonding areas 11, it is clear the region C  includes ultrasonic wave treated sites in which a vibration energy is applied to the stretchable laminate (Baeck, pg. 5 lines 5-14 and 24-25). It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.

As Baeck expressly teaches, the laminate will adapt to the contours of the wearer and follow the movements of the wearer, since the unbonded areas extending in at least two main directions have an elasticity that are not restricted by bonding elements, wherein the laminate is especially adapted for use in an elastic pant diaper having an elastic laminate extending over the belly area and/or the hip area, in which the movement of the wearer need to be followed by expansion and retraction of the elastic laminate in different directions (Baeck, pg. 7 line 30 – pg. 8 line 2). 
As Baeck expressly teaches, apertures render the elastic laminate breathable (Baeck, pg. 10 line 3). 
Baeck and Hughes are analogous art as they are both drawn to elastic laminates for use in diapers (Hughes, [0063]). 
In light of the motivation of using bonding pattern as provided by Baeck, it therefore would have been obvious to one of ordinary skill in the art to use ultrasonic bonding to directly bond and fuse, with the bonding pattern (i.e., including the apertures) of Baeck, the elastic film and nonwoven webs of Hughes, in order to ensure improved comfort, fit, elastic properties and aesthetical impression, ensure the laminate will adapt to the contours of the wearer and follow the movements of the wearer of a diaper product, and ensure the laminate is breathable, and thereby arrive at the claimed invention. 

Regarding claims 2 and 13, Hughes further teaches the nonwoven web is made from polyolefin (Hughes, [0049]) and the elastic film comprises semi-crystalline polyolefin (Hughes, 
Given that Hughes discloses the nonwoven web that overlaps the presently claimed non-woven fabric layer, including the nonwoven web comprising fibers of polyolefin, it therefore would be obvious to one of ordinary skill in the art, to use the fibers of polyolefin, which is both disclosed by Hughes and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 3 and 4, Hughes further teaches the elastic film is multi-layered, comprising a base layer and one or more skin layers (i.e., surface layers) (Hughes, [0045]). Hughes teaches the base layer is formed form a blend of a thermoplastic elastomer and semi-crystalline polyolefin and the skin layers are formed from an olefin polymer (Hughes, [0045]; [0030]). Given the base layer comprises polyolefin and the skin layers comprise an olefin polymer, it is clear the skin layers contain the same category of elastomer as the intermediate layer. 
Given that Hughes discloses the multi-layered elastic film that overlaps the presently claimed three-layer elastomer structure, including the intermediate layer comprising a blend of two or more kinds of elastomers and surface layers, each containing one of the same category  of elastomer, it therefore would be obvious to one of ordinary skill in the art, to use the multi-layered elastic film, which is both disclosed by Hughes and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 5, Hughes further teaches the film has a thickness of 20 to 60 µm (Hughes, [0047]) 


It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 14-16, Hughes further teaches the basis weight of the nonwoven web is 13.6 gsm (Hughes, [0086]; [0012]).

Regarding claim 19, Hughes further teaches an absorbent article comprising the nonwoven composite (Hughes, [0062]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2008/0003910) (Hughes) in view of Takeuchi (US 2018/0015709), as applied in claim 1 above. 
Regarding claim 20, Takeuchi further teaches the formation of through-holes is done by selecting a relationship between the resilient film, the ultrasonic fusion energy to be applied to the resilient film, and the stretch rate of the resilient film in manufacturing the stretchable sheet (Takeuchi, [0100]). 
Although Hughes in view of Takeuchi does not explicitly teach the through-holes are formed by an increase in intensity of the vibration energy at the time of ultrasonic welding bonding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hughes in view of Takeuchi meets the requirements of the claimed product (i.e., through-holes formed at the ultrasonic wave treated site and ultrasonic fusion energy contributes to the formation of the through-holes), Azukizawa in view of Hughes clearly meets the requirements of the present claim.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 2008/0003910) (Hughes) in view of Takeuchi (US 2018/0015709), or in the alterative, in view of Baeck (WO 2012036600), as applied in claim 1 above, and further in view of evidenced provided by Palzewicz et al. (US 2017/0326832) (Palzewicz) and ExxonMobil (ExactTM 3027).
Regarding claims 7-9, Hughes teaches the semi-crystalline polyolefin is a copolymer of ethylene and an α-olefin (per claim 8), such as 1-butene (per claim 9), wherein linear polyethylene “plastomers” (i.e., linear ethylene/α-olefin copolymers) are particularly desirable as the content of the α-olefin short chain branching is such that the ethylene copolymer exhibits both plastic and elastomeric characteristics – i.e., a “plastomer”, wherein preferred plastomers include ExactTM from ExxonMobil Chemical Company (Hughes, abstract; [0004] [0031]; [0034-0037]), which as exemplified by Palzewicz, ethylene-based copolymer plastomers such as TM from ExxonMobile Chemical Company is considered an elastomeric semi-crystalline polyolefin (Palzewicz, [0032-0033]), which as evidenced by ExxonMobile ExactTM is an ethylene-based butene plastomer (see Product Description). 
Given that Hughes discloses the elastic film that overlaps the presently claimed elastomer layer, including the α-olefin elastomer comprising 1-butene, it therefore would be obvious to one of ordinary skill in the art, to use the α-olefin elastomer comprising 1-butene, which is both disclosed by Hughes and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 1-3, 7-9, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Palzewicz et al. (US 2017/0326832) (Palzewicz), in view of evidence provided by ExxonMobil (ExactTM 3027).
With respect to claims 1, 7, 12-16, and 18, Palzewicz teaches a nonwoven composite comprising an elastic film (i.e., elastomer layer) laminated to a nonwoven web (Palzewicz, abstract; [0031]), wherein the elastic film is formed of VISTAMAXXTM 6102FL, an olefinic polypropylene elastomer (claim 7) (Palzewicz, [0061]), wherein the film is thermally bonded (i.e., directly laminated, fused, and bonded, see [0029], per claim 10) between two polypropylene spunbond facings (i.e., non-woven fabric contains polyolefin, per claim 12-13) having a basis weight of approximately about 15 gsm (per claims 14-16) (Palzewicz, [0062]).
Palzewicz further teaches the elastic film and nonwoven web may be pattern bonded through thermal point bonding or ultrasonic bonding (Hughes, [0046]). 
Given that Palzewicz discloses the nonwoven composite that overlaps the presently claimed stretchable laminate, including ultrasonic bonding the nonwoven web to the elastic film, it therefore would be obvious to one of ordinary skill in the art, to use ultrasonic bonding as the patterned bonding technique to bond the elastic film and nonwoven web to each other as well 
Given the nonwoven composite is pattern rolled using ultrasonic bonding and the patterned roll contains a plurality of raised bonding pins to concurrently bond the film to the nonwoven web material and form apertures (i.e., through-holes) (Palzewicz, [0062]; [0046]), it is clear the nonwoven composite contains a region C having ultrasonic wave treated sites in which a vibration energy is applied to the nonwoven composite, the region C comprises apertures formed at the ultrasonic wave treated sites, and the area on each side of the aperture area, i.e., the edges, would correspond to region A free of a through-hole in one end portion thereof and a region B free of a through-hole in another end portion thereof (per claim 18).

Regarding claim 2, given Palzewicz further teaches the elastic film is formed of polypropylene and the nonwoven webs are formed of polypropylene, it is clear the elastomer layer and the layer adjacent thereto contain the same category of material.

Regarding claim 3, Palzewicz further teaches the elastic film is multi-layered, comprising a base layer and one or more skin layers (i.e., surface layers) (Hughes, [0037]). Given that Palzewicz discloses the multi-layered elastic film that overlaps the presently claimed three-layer elastomer structure, it therefore would be obvious to one of ordinary skill in the art, to use the multi-layered elastic film, which is both disclosed by Palzewicz and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 8 and 9, Palzewicz further teaches the elastic film comprises an elastomeric semi-crystalline polyolefin, wherein the semi-crystalline polyolefin is a copolymer of ethylene and an α-olefin (per claim 8), such as 1-butene (per claim 9), wherein linear polyethylene “plastomers” (i.e., linear ethylene/α-olefin copolymers) are particularly desirable as TM from ExxonMobil Chemical Company (Palzewicz, [0032-0033]), which as evidenced by ExxonMobile ExactTM is an ethylene-based butene plastomer (see Product Description). 
Given that Palzewicz discloses the elastic film that overlaps the presently claimed elastomer layer, including the α-olefin elastomer comprising 1-butene, it therefore would be obvious to one of ordinary skill in the art, to use the α-olefin elastomer comprising 1-butene, which is both disclosed by Palzewicz and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 19, Palzewicz further teaches various articles may employ the embodiments of the present invention (Palzewicz, [0058]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palzewicz et al. (US 2017/0326832) (Palzewicz), as applied in claims 1 and 3 above, and further in view of Hughes et al. (US 2008/0003910) (Hughes). 
With respect to claim 4, Palzewicz teaches the elastic film has a multi-layered structure, wherein the base layer (i.e., intermediate layer) comprises semi-crystalline polyolefin and the skin layers (i.e., surface layers) comprise olefin polymer (Palzewicz, [0037]; [0032-0033]) and the elastic film may include a blend of elastomers (Palzewicz, [0034-0035]), however Palzewicz does not explicitly teach a multi-layered structure comprising an intermediate layer, a layer in which two or more kinds of elastomers are blended and has, as both surface layers, layers each containing one of elastomers of the same category as the elastomers in the intermediate layer. 


As Hughes expressly teaches latent elastic properties can be imparted to the nonwoven composite by blending a thermoplastic elastomer with a semi-crystalline polyolefin in the elastic film (Hughes, abstract; [0025]). 
Palzewicz and Hughes are analogous art as they are both drawn to nonwoven composites for sanitary articles, such as diapers, incontinence articles, female hygiene products, etc. (Hughes, [0063]) (Palzewicz, [0058]). 
In light of the motivation of using a blend of elastomers in the intermediate layer of the multi-layered film as provided by Hughes, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to blend the elastomeric semi-crystalline polyolefin in the elastic film of Palzewicz with a thermoplastic elastomer, in order to ensure the nonwoven composite has latent elastic properties, and thereby arrive at the claimed invention. 

Regarding claims 5 and 6, Palzewicz does not explicitly teach the thickness of the elastic film (i.e., elastomer layer). 

Palzewicz and Hughes are analogous art as they are both drawn to nonwoven composites for sanitary articles, such as diapers, incontinence articles, female hygiene products, etc. (Hughes, [0063]) (Palzewicz, [0058]). 
	In light of the disclosure as provided by Hughes, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure the thickness of the elastic film of Palzewicz is 20 to 60 micrometers, in order to form a nonwoven composite for use in sanitary articles and to do so with predictable success, and thereby arrive at the claimed invention.

Response to Arguments
The rejection over Azukizawa in view of Takeuchi, or alternatively in view of Baeck, is substantially maintained. Any modification to the rejection is in response to the amendment adding new claim 20. 

The rejection over Hughes in view of Takeuchi, or alternatively in view of Baeck, is substantially maintained. Any modification to the rejection is in response to the amendment adding new claim 20. 

The rejection over Palzewicz is substantially maintained. 

Applicant’s amendment adding new claims 20-21 necessitated new ground of rejections. Therefore, a new set of rejection over Nelson (US 2015/0297423) is set forth above.

Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“However, Applicant respectfully submit that Takeuchi clearly explains that “the stretch rate of the resilient film 30 in manufacturing the stretchable sheet, can form a through-hole 31 around each of the bond portion 40 as illustrated in FIG. 8” Emphasis Added. See paragraph [0100] in Takeuchi.
Therefore, Applicant respectfully submits that Takeuchi, at best, suggests providing holes around/outside of a bonding region 40.
In view of the above, Applicant respectfully submits that there is simply  no proper reasoning to form the purported through-holes of Takeuchi at the purported ultrasonic wave treated sites in Azukizawa. That is, since such through-holes would be provided at the purported ultrasonic wave treated sites of the purported region C of the suggested modification of Azukizawa, instead of around/outside such a region as taught in Takeuchi.”

Remarks, pg. 8-9 and 11
The Examiner respectfully traverses as follows:
	The Examiner agrees Takeuchi teaches the formation of through-holes 31 around each of the bond portion 40 (Taekuchi, [0100]) as illustrated in FIG. 8, wherein the bond portion 50 is formed by ultrasonic fusion energy (Takeuchi, [0101]). As shown in FIG. 8, the through-holes 31 are directly adjacent to the bond portion 40. It is the Examiner’s opinion this teaching of Takeuchi meets the limitation, “the through-holes are formed at the ultrasonic wave treated sites” as recited in claim 1, as the term “at” does not exclude an embodiment where the through-holes are directly adjacent or around/outside of the wave treated sites. This conclusion is supported by the definition of the word “at”, as provided by Merriam-Webster, which states “indicates presence of occurrence in, on, or near” (Merriam-Webster, see 1). It is the Examiner’s opinion the through-holes of Takeuchi are near the wave treated sites, therefore the through-holes of Takeuchi are at the wave treated sites.

Applicants further argue:
“In other words, Applicant respectfully submits that the only reason to combine the references as suggested in the Official Action results from an improper review of Applicant’s disclosure and an Application of impermissible hindsight reasoning.”

Remarks, pg. 9 and 12
The Examiner respectfully traverses as follows:
	Firstly, as discussed above, it is the Examiner’s opinion the language of claim 1 includes embodiments where the through-holes are formed in, on, or near the ultrasonic wave treated sites. Therefore, the teaching of Takeuchi clearly reads on claim 1 as the through-holes are formed directly adjacent (i.e., near) the ultrasonic wave treated sites. 
Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the Examiner’s position that hindsight was not used given that the motivation to combine Takeuchi with Azukizawa comes from Takeuchi itself, namely, in order to secure air permeability, as set forth on page 6 of the Office Action mailed 10/29/2020.	

	
Applicants further argue:
“More specifically, Applicants submits that in Baeck the apertures 13, which the Official Action equates to the presence claimed through-holes, are formed in the elastic film in close vicinity of at least some of the first type of bonding elements 10a. These apertures are formed by rupture of the elastic film as a result by stretching and extend from the part a 1 of the perimeter p 1 of the respective bonding element 10a that has a length of 
That is, Applicant respectfully submit that Baeck too fails to disclose apetures 13 being formed at ultrasonic wave treated sites.”

Remarks, pg. 10 and 13
The Examiner respectfully traverses as follows:
The Examiner agrees Beack teaches the formation of apertures 13 (i.e., through-holes) in close vicinity of at least some of the first type of bonding elements 10a (Baeck, pg. 9 lines 29-30) as illustrated in FIG. 3-4, wherein the bonding elements 10a are formed by ultrasonic bonding (Baeck, pg. 5 lines 5-14). As shown in FIG. 3-4, the apertures 13 are directly adjacent to the bonding elements 10a. It is the Examiner’s opinion this teaching of Baeck meets the limitation, “the through-holes are formed at the ultrasonic wave treated sites” as recited in claim 1, as the term “at” does not exclude an embodiment where the through-holes are directly adjacent or around/outside of the wave treated sites. This conclusion is supported by the definition of the word “at”, as provided by Merriam-Webster, which states “indicates presence of occurrence in, on, or near” (Merriam-Webster, see 1). It is the Examiner’s opinion the through-holes of Baeck are near the wave treated sites, therefore the through-holes of Baeck are at the wave treated sites.
	

Applicants further argue:
“Contrary to the assertions in the Official Action, Applicant respectfully submits that Palzewicz discloses that “[regardless 0f the technique chosen, the patterned roll contains a plurality of raised bonding pins to concurrently bond the film to the nonwoven web material(s) and form apertures in the film as a one step process and in accordance to the geometric angles, orientation, formulations and the like of the present invention.” See paragraph [0046] in Palzewicz.
In other words, Applicant respectfully submits that Palzewicz, at best, merely discloses forming apertures in a film, and not the stretchable laminate having a region C having through-holes...the through-holes are formed at the ultrasonic wave treated sites, as encompassed by present claim 1.
at locations corresponding to the raised bonding pins, and not at wave treated sites.”

Remarks, pg. 14
The Examiner respectfully traverses as follows:
The Examiner agrees Palzewicz teaches forming apertures in the film. Palzewicz teaches a one-step bonding and aperturing process using ultrasonic bonding, wherein a nip is formed between a sonic horn and a patterned roll (Palzewicz, [0045-0046]). It is the Examiner’s opinion this teaching of Palzewicz meets the limitation, “the through-holes are formed at the ultrasonic wave treated sites” as recited in claim 1, as the term “at” does not exclude an embodiment where the through-holes are directly adjacent or around/outside of the wave treated sites. This conclusion is supported by the definition of the word “at”, as provided by Merriam-Webster, which states “indicates presence of occurrence in, on, or near” (Merriam-Webster, see 1). It is the Examiner’s opinion the through-holes of Palzewicz are near the wave treated sites, therefore the through-holes of Palzewicz are at the wave treated sites.

	
Applicants further argue:
“In this regard, Applicant respectfully submits that it should be appreciated that, to the extent the present claims encompass product-by-process features, “the final product is changed” and the “through-holes result in a very different structure” in comparison to the applied references at least because ultrasonic welding intrinsically generates frictional heat and pressure that causes melting of the layers during formation of the through-holes. That is, Applicant respectfully submits that distinctive structural characteristics are in fact imparted to the final product of the present claimed disclosure.
In this regard, Applicant respectfully submits that, when the through-holes are formed by the ultrasonic wave, the periphery defining the through-hole will inherently be melted.
Therefore, in the present claimed through-holes formed by an ultrasonic wave, a boundary (i.e., at the periphery defining the through-hole) between the elastomer layer and the adjacent layer will essentially disappear. That is, the boundary between the elastomer layer and the adjacent layer will essentially disappear as a result of the melting (and subsequent solidification) that would inherently result from forming through-
In contrast, Applicant respectfully submits that when through-holes are mechanically formed or chemically formed the peripheral structure defining the through-holes (i.e., each of the distinct layers) are separately maintained. Accordingly, Applicant respectfully submits that it is clear that the present claimed through-holes formed by the ultrasonic wave are structurally very different from the through-holes formed by the other methods disclosed in the applied references.
Additionally, Applicant notes that newly added claim 20 further specifies that the through-holes that are formed at the ultrasonic wave treated sites are formed by an increase in intensity of the vibration energy at the time of the ultrasonic welding bonding.
In this regard, Applicant respectfully submits that it is the through-holes formed by the ultrasonic wave that results in the through-holes having structurally different boundaries (i.e., in comparison to the applied references), thereby exhibiting excellent air permeability in comparison to the conventional art.”

Remarks, pg. 16-17
“Accordingly, Applicant respectfully submits that Azukizawa [or Hughes] in view of Taekuchi fails to disclose… …the through-holes that are formed at the ultrasonic wave treated sites are formed by an increase in intensity of the vibration energy at the time of the ultrasonic welding bonding, as recited in claim 20”

Remarks, pg. 9 and 12
The Examiner respectfully traverses as follows:
	Firstly, it is noted that none of claims 1-9, 12-16, and 18-19 require the through-holes to be formed by an ultrasonic wave (Emphasis added).  Claim 1 broadly recites, “the through-holes are formed at the ultrasonic wave treated sites (Emphasis added). Therefore, the claims do not require a specific method of forming the through-holes and therefore does not exclude any method of forming the through-holes. In other words, any method of forming the through-holes reads on claim 1 as long as they are formed at the ultrasonic wave treated site (Emphasis added). 
	Secondly, while claim 20 recites the through-holes are “formed by an increase in intensity of the vibration energy at the time of the ultrasonic welding bonding”, the fact remains claim 20 does not recite the through-holes are formed by the vibration energy of the ultrasonic welding bonding (Emphasis added). Therefore, given Takeuchi teaches the formation of the ultrasonic fusion energy to be applied to the resilient film, and the stretch rate of the resilient film in manufacturing the stretchable sheet (i.e., vibration energy of the ultrasonic welding bond contributes to the formation of the through-holes) (Takeuchi, [0100]) (Emphasis added) and given Takeuchi teaches the through-hole is formed at the ultrasonic wave treated site (Takeuchi, FIG. 8), it is the Examiner’s opinion the Azukizawa in view of Takeuchi and Hughes in view of Takeuchi would meet the limitation of claim 20. 
Although Azukizawa in view of Takeuchi and Hughes in view of Takeuchi does not explicitly teach the through-holes formed at the ultrasonic wave treated sites are formed by an increase in vibration energy at the time of the ultrasonic welding bonding as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Azukizawa in view of Takeuchi and Hughes in view of Takeuchi meets the requirements of the claimed product (i.e., through-holes formed at the ultrasonic wave treated sites; vibration energy contributes to the formation of the through-holes), Azukizawa in view of Takeuchi and Hughes in view of Takeuchi clearly meets the requirements of the present claim.
	

	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789